’ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed OSORIO se PagelD 18

ELECTRONICALLY FILED
2019 Mar 08 5:07 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIRCUIT COURT OF TENNESSEE
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103 CLERK OF COURT
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
SUMMONS IN CIVIL ACTION
Docket No. X Lawsuit Ad Damnum $
© Divorce
JOSE ENCARNACION and HEARTLAND EXPRESS INC OF
CECILIA MORAN, Individually Vs IOWA d/b/a HEARTLAND EXPRESS
and as Husband and Wife and STEVEN SMITH
Plaintiff(s) Defendant(s)
TO: (Name and Address of Defendant (One defendant per summons) Method of Service
HEARTLAND EXPRESS INC OF IOWA © Certified Mall
d/b/a HEARTLAND EXPRESS O Sheriff
Through Its Registered Agent: © Commissioner of Insurance ($)
Chris Strain X Secretary of State ($)
901 N Kansas Avenue © Other TN county Sheriff ($)
North Liberty, IA 52317 O Private Process Server ($)
© Other
You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and
serving a copy of your answer to the Complaint on Mo rgan —- M is, LL rB. Gee, Jr. Plaintiff's
attorney, whose address is One Commerc mphi telaphone 901-217-7000 within

THIRTY (30) DAYS after summons has been served upon you, not including the day of service. If you fail to do so, a
judgment by default may be taken against you for the relief demanded in the Complaint.

TEMIIKA D. GIPSON , Clerk
TESTED AND ISSUED By , D.C,

TO THE DEFENDANT:

NOTICE: Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides a four thousand dollar ($4,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment
should be entered against you In this action and you wish to claim property as exempt, you must file a written list, under oath, of the Items you wish to
claim as exempt with the clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless it is
filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the fillng of the fist. Certain items are
automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and your family and
trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and schoo! books, Should any;of these items be sized,
you would have the right to recover them. If you do not understand your exemption right or how to exercise, it you may wish to seek the ‘Counsel of a

lawyer.
4

!

I, Clerk of the Court =
Shelby County, Tennessee, certify this to ‘
Be a true and accurate copy as filed this : ot ]
sy
yi
TEMIIKA D, GIPSON _, Clerk RO
i LO 7 !

By: , D.C.
« Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 2of58 PagelD 19

 

 

U ERVICE OF S
| HEREBY CERTIFY THAT | HAVE SERVED THE WITHIN SUMMONS:

 

By delivering on the day of , 20 at M. a copy of the summons

 

and a copy of the Complaint to the following Defendant

 

 

 

 

 

at
This day of , 20__.
By:
Signature of person accepting service Sheriff or other authorized person to serve process

 

 

 

RETURN OF SERVICE OF SUMMONS
| HEREBY CERTIFY THAT | HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

 

Because is (are) not to be found in this County after diligent search and

inquiry for the following reason(s):

 

This day of ,20_.

By:

 

Sheriff or other authorized person to serve process

 

 

 
‘ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 3o0f58 PagelD 20

The Shelby County, Tennessee Circuit Court

 

Case Style: JOSE ENCARNACION VS HEARTLAND EXPRESS
Case Number: CT-1037-19
Type: SUMMONS ISSD TO MISC

 

att

Sharon Smith, DC

Electronically signed on 03/11/2019 08:06:06 AM
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 4of58 PagelD 21
ELECTRONICALLY FILED

 

 

2019 Mar 08 5:07 PM
CLERK OF COURT
IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
JOSE ENCARNACION and
CECILIA MORAN, Individually
and as Husband and Wife
Plaintiffs,
vs. DOCKETNO: CII? 1-19
DIVISION _&
JURY DEMANDED
HEARTLAND EXPRESS INC OF IOWA
d/b/a HEARTLAND EXPRESS and
STEVEN SMITH
Defendants.
COMPLAINT

 

COMES NOW the Plaintiffs, JOSE ENCARNACION and CECILIA MORAN,
Individually and as Husband and Wife, by and through the undersigned counsel, and respectfully
submit this Complaint and states as follows:

PARTIES

1. The Plaintiffs, JOSE ENCARNACION and CECILIA MORAN hereinafter
(“Plaintiff or “Plaintiffs””) are adult residents and citizens of Orlando, Orange County, Florida.

2. Upon information and belief, the Defendant, HEARTLAND EXPRESS INC OF

IOWA. d/b/a HEARTLAND EXPRESS hereinafter (“Defendant Heartland Express”) is
licensed to do business in the state of Iowa and, upon further information and belief, is doing

business in the state of Tennessee, who may be served with process through the Tennessee
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page5of58 PagelD 22

Secretary of State pursuant to Tenn. Code Ann. §20-2-203 through its registered agent, Chris
Strain at 901 N. Kansas Avenue, North Liberty, lowa 52317.

3. Upon information and belief, the Defendant, STEVEN SMITH, hereinafter
(“Defendant Smith”) is believed to be an adult resident and citizen of Lorain, Lorain County,
Ohio and may be served with process at 5780 W Erie Avenue, Lot 28, Lorain, Ohio 44053, and
was the employee of Defendant HEARTLAND EXPRESS INC OF IOWA d/b/a
HEARTLAND EXPRESS, or in the alternative, was an independent contractor operating a
truck with the express permission of Defendant, HEARTLAND EXPRESS INC OF IOWA.
d/b/a HEARTLAND EXPRESS.

4, The Plaintiff's cause of action arises in tort, as a result of injuries sustained due to the
negligent operation of a tractor trailer driven by Defendant Smith in Memphis, Shelby County,
Tennessee on or about May 23, 2018, and, upon information and belief, the vehicle is owned by
Defendant Heartland Express.

JURISDICTION AND VENUE

5. All events which form the basis of this Complaint occurred in Memphis, Shelby
County, Tennessee.

6. Venue is properly situated in Shelby County, Tennessee.

7. This Court has jurisdiction over the subject matter of this litigation.

FACTS
8. On or about May 23, 2018, at approximately 3:10 P.M., the Plaintiff Jose Encarnacion

was traveling eastbound in the second lane from the right on I-40 in Memphis, Shelby County,

Tennessee, and began to slow down for traffic in front of him.
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 6of58 PagelD 23

9. At said date, time and place, Defendant Smith, while traveling eastbound in the
second lane on I-40, directly behind the Plaintiff, suddenly and without warning, violently rear-
ended the Plaintiffs vehicle, causing a collision between the two vehicles.

10. The force of this impact was so severe that it forced the Plaintiff's vehicle to strike
the rear of an 18-wheeler that was traveling in front of him.

11. At said date, time and place, Defendant Smith negligently failed to maintain a proper
lookout, keep a safe distance between vehicles, and control of the tractor-trailer he was operating
and rear-ended the Plaintiffs vehicle, causing serious injuries, including, but not limited to post-
concussive syndrome and neck and back pain.

12. At all times pertinent to this Complaint, Defendant Heartland Express was acting
through its agent, servant, employee and/or independent contractor, specifically, the driver,
Defendant Smith, and therefore, the Plaintiff relies on the doctrine of Respondeat Superior.

13. Defendant Heartland Express is the true owner of the tractor-trailer.

14. Plaintiff pleads Defendant Smith was operating the tractor-trailer under Defendant
Heartland Express’ direct authority, consent and knowledge pursuant to Tennessee Code §55-10-
311.

CAUSE OF ACTION
NEGLIGENCE

15. Plaintiff reincorporates paragraphs 1-14 as though set forth verbatim.

16. Defendant Smith, was, at all times relevant to the events complained of, an employee,
agent, and/or independent contractor of Defendant Heartland Express.

17. Plaintiff relies upon the doctrines of agency, Respondeat Superior, and avers that
Defendant Heartland Express is liable for the negligence of its employee, agent, and/or

independent contractor, Defendant Smith.
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 7of58 PagelD 24

18. Defendant Smith had a duty to operate his commercial vehicle in a safe and
prudent manner in accordance with his training as a professional commercial motor vehicle
driver and so as not to endanger the life and welfare of the Plaintiff and the motoring public.
This duty included keeping a proper lookout, paying attention, keeping a safe distance from
vehicles in front of and around him, and operating his commercial vehicle at a reasonable and
prudent speed in accordance with the conditions of the roadway and all traffic laws and
regulations.

19. Defendant Smith acted with less than and/or failed to act with ordinary and
reasonable care in the operation of the tractor-trailer.

20. Defendant Smith had a duty to drive in conformance with the Federal Motor
Carrier Safety Regulations and Tennessee law as well as the industry and corporate standards
and guidelines emanating from these safety regulations and Tennessee law, including but not
limited to, the Required Knowledge and Skills set forth in 49 CFR § 383.11 and §383.113 as
well as the mandates of 49 CFR § 390-395.

21. As a professional truck driver subject to the Federal Motor Carrier Safety
Regulations, Defendant Smith also had a duty not to operate any commercial motor vehicle
while he has any untreated sleep issues or sleep disorders.

22. Defendant Smith is guilty of the following acts of common law negligence, which
are the direct and proximate cause of the injuries complained of herein, to wit:

a. Negligent in failing to use that degree of care and caution in the operation
of his vehicle as required of a reasonable and prudent person under the same or
similar circumstances existing at the time and place of the aforementioned

collision;
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 8of58 PagelD 25

b. Negligent in failing to maintain a proper lookout for other vehicles and
persons;
c. Negligently following too closely to the plaintiff;
d. Negligent in failing to warn Plaintiff;
e. Negligently failing to yield to the plaintiff;
f. Negligently failing to adequately and reasonably monitor the flow of
traffic;
g. Negligent in failing to devote his full time and attention to the operation of
his vehicle;
h. Negligent in failing to bring and/or keep the vehicle he was operating
under proper control when he saw or should have seen, in the exercise of
reasonable care, that a collision was imminent;
j. Negligent in failing to prevent the accident and resulting injuries of the
Plaintiff when he knew, or in the exercise of ordinary care, should have known
that a collision was imminent;
k, Negligent in striking the vehicle in front of him;
1. Negligently failing to use reasonable care to avoid injury to others while
operating a motor vehicle;
m. Negligent in failing to yield the right of way to other vehicles in his path;
n. Speeding under the then and there existing circumstances.
NEGLIGENCE PER SE
23. The Plaintiff repeats the allegations contained in paragraphs 1-22 as though set forth

verbatim.
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 9of58 PagelD 26

24, Plaintiff charges and alleges that all of the acts and/or omissions of common law
negligence of the driver, Defendant Smith, are imputed to Defendant Heartland Express.

25. Defendant Smith is guilty of violating the following statutes of the State of
Tennessee that were in full force and effect at the time of the incident, which are the direct and
proximate cause of the injuries complained of herein, to wit:

Section 55-8-103 Required obedience to traffic laws -
It is unlawful and, unless otherwise declared in this chapter and
chapter 10, parts 1-5 of this title with respect to particular
offenses, it is a Class C misdemeanor, for any person to do any
act forbidden or fail to perform any act required in this chapter
and chapter 10 of this title.

Section 55-8-124: Following too closely-

(a) The driver of a motor vehicle shall not follow another
vehicle more closely than is reasonable and prudent, having
due regard for the speed of the vehicles and the traffic upon
and the condition of the highway.

Section 55-8-136 Drivers to exercise due care —

(b) Notwithstanding any speed limit or zone in effect at the time,
or right of way rules that may be applicable, every driver of a
motor vehicle shall exercise due care to avoid colliding with any
other motor vehicle, either being driven or legally parked, upon
any roadway, or any road sign, guard rail or any fixed object
legally placed within or beside the roadway right of way, by
operating such motor vehicle at a safe speed, by maintaining a
safe lookout, by keeping such motor vehicle under proper control
and by devoting full time and attention to operating such motor
vehicle, under the existing circumstances to avoid endangering
life, limb or property.

Section 55-10-202 Operating a vehicle contrary to law -
(a) It is unlawful for the owner, or any other person, employing
or otherwise directing the driver of any vehicle to require or
knowingly to permit the operation of such vehicle upon a
highway in any manner contrary to law.

Section 55-10-205 Reckless driving.
(a) Any person who drives any vehicle in willful or wanton
disregard for the safety of persons or property commits
reckless driving.

26. Defendant Smith is guilty of violating the following ordinances of the City of
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 100f58 PagelD 27

Memphis that were in full force and effect at the time of the incident, which are the direct and

proximate cause of the injuries complained of herein, to wit:

ways:

27.

Section 11-16-2: Duty to devote full time and attention to operating vehicle;
It shall be unlawful for a driver of a vehicle to fail to devote full time to
the driving of said vehicle when such failure, under the then existing
circumstances, endangers life, limb or property.
Section 11-16-3: Duty to drive at safe speed, maintain lookout keep vehicle under
control;
Notwithstanding any speed limit or zone in effect at the time, or right-of-
way rules that may be applicable, every driver shall:
1. Operate his vehicle at a safe speed;

2. Maintain a safe lookout,
3. Use due care to keep his vehicle under control.

Section 11-16-20: Following too closely;
The driver of a motor vehicle shall not follow another vehicle more
closely than is reasonable and prudent, having due regard to the speed
of such vehicle and the traffic upon and condition of the street.

Section 11-16-44: Reckless driving;
Any person who drives any vehicle in a willful or wanton disregard for
the safety of persons or property is guilty of reckless driving.

Defendant Heartland Express was also independently negligent in the following

a, Negligently hiring or contracting with Defendant Smith to drive the
tractor-trailer at issue;

b. Negligently training Defendant Smith in the inspection of the tractor-
trailer;

C. Negligently entrusting Defendant Smith to drive a tractor-trailer
professionally;

d. Negligently retaining Defendant Smith to drive the tractor-trailer at
issue;

e. Failing to conduct proper and required checks on the background of its

7
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 11of58 PagelD 28

28.

employee, agent and/or contractor, Defendant Smith;

f. Failing to supervise its employee, agent and/or contractor, Defendant
Smith;
g. Failing to exercise ordinary care to determine its employees’, agents’

and/or contractors’ fitness for the task of driving a commercial vehicle interstate;
h. Failing to have or enforce an appropriate policy on properly and safely
changing or merging lanes while driving on two-lane roads;

i. Failing to properly maintain the tractor-trailer at issue in this case;

j. Negligently routing this driver and/or negligently allowing this driver to
change lanes improperly;

k. Otherwise violating state laws and federal regulations governing trucking
companies; and

I. Otherwise failing to act as a reasonably prudent company under the
circumstances.

Defendant Heartland Express had a duty to promulgate and enforce rules and

regulations to ensure its drivers and vehicles were reasonably safe, and negligently failed to do

so.

29,

As a direct and proximate result of the Defendants’ negligence, Plaintiff suffered

significant and serious injuries, which would not have otherwise occurred.

30.

The above-referenced acts of negligence of the Defendants were the cause, in fact,

and proximate cause of the incident described in this Complaint, which resulted in the Plaintiff

suffering significant physical and emotional injuries and damages.
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 12o0f58 PagelD 29

31. Upon information and belief, Defendant Heartland Express maintained the vehicle
being operated by the Defendant Smith for the use of business and commercial purposes.

32. At all times relevant, the vehicle driven by Defendant Smith was being operated and
used with the authority, consent and knowledge and/or as an agent for Defendant Heartland
Express, and/or for its use and benefit and/or as an agent for Heartland Express, for a business
purpose. Thus, Heartland Express is liable to the Plaintiff for the negligence and negligence per
se of Defendant Smith pursuant to the principles of respondeat superior, agency, bailment and/or
under the presumptions set forth in Tenn, Code Ann. § 55-10-311 and 55-10-312.

NEGLIGENT ENTRUSTMENT

33. Upon information and belief, Defendant Heartland Express furnished and/or gave
permission to Defendant Smith to use the vehicle and thus was negligent in entrusting the
operation of the vehicle owned by Heartland Express, which was the direct and proximate cause
of the damages to Plaintiff.

34. At all times relevant, the vehicle driven by Defendant Smith was entrusted to him by
Defendant Heartland Express, in spite of Defendant Smith’s incompetence to use it and
Defendant Heartland Express’s knowledge of his incompetence. Thus, Defendant Heartland
Express is liable to the Plaintiff for the negligent entrustment of the vehicle to Defendant Smith.

NEGLIGENT HIRING

35. The Defendant, Heartland Express, negligently hired, retained, and/or was
negligent in their supervision of Defendant Smith in the course and scope of his duties as an
agent/employee of Heartland Express.

36. | That Defendant Heartland Express’ hiring practices fall below the applicable

standard of care, and result in a breach of duty to the other drivers on the road by putting
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 130f58 PagelD 30

untrained and/or unqualified drivers behind the wheel of their Heartland Express’ vehicle(s).
NEGLIGENT SUPERVISION

37. That Defendant Heartland Express failed to adequately supervise and train their

employees/agents, and in particular Defendant Smith, which resulted in injury to Plaintiff.
NEGLIGENT MAINTENANCE

38. | That Defendant Heartland Express failed to properly maintain the vehicle(s) under

their ownership and control, which contributed to and/or resulted in injury to Plaintiff.
COMPENSATORY DAMAGES

39. _ Plaintiff reincorporates the allegations contained in paragraphs 1-38 as though set
forth verbatim.

40. Plaintiff charges and alleges that as a direct and proximate result of one, some or
all of the aforesaid acts of common law negligence and/or violations of the statues of the State of
Tennessee on the part of the Defendants that the Plaintiff has suffered damages, including but not
limited to:

(a) Serious and severe personal injuries and damages;

(b) Physical pain, mental suffering and anguish, both past and future;

(c) Loss of ability to enjoy the normal pleasures of life, both past and future;

(d) Permanent scarring, injury and disfigurement;

(e) Lost wages, both past and future;

(f) Other non-pecuniary losses; and

(g) Medical expenses, both past and future, which partial expenses are hereby itemized
and attached to this Complaint as “Exhibit A” and which Plaintiff asserts are reasonable

pursuant to TCA §24-5-113(b).

10
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 14o0f58 PagelD 31

Lake Mary Spine & Rehab Centers $3,372.62
SimonMed Imaging $6,356.88
Integrity Medical Group $49,523.65
Sea Spine Orthopedic Institute $481.00
Florida Hospital $106,587.38
US Anesthesia Partners $5,497.00
Florida Hospital $19,057.98
Integrity Medical Group Winter Park $662.80
Akumin $176.00
TOTAL: $191,715.31

41. Asa direct and proximate result of the negligence, and acts or omissions of the
Defendants, Plaintiff was caused to suffer significant harms, losses, pain, suffering, physical injury
and damages, including but not limited to those listed in this Complaint.

CONSORTIUM CLAIM FOR PLAINTIFF CECILIA MORAN

Plaintiff, Cecitia Moran, as the lawful wife of Plaintiff, Jose Encarnacion, alleges that as a
direct and proximate result of the acts of gross negligence, malice, reckless disregard for the safety
of others, willful and wanton conduct, and negligence of the Defendants and the resulting injuries,
she sustained the loss of her husband’s love, affections and society and, therefore, sues Defendants
for loss of consortium.

RELIEF SOUGHT

WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray:

1. That Plaintiffs be awarded special damages for medical, hospital and doctors
expenses incurred, and lost wages according to proof;

2. That Plaintiffs be awarded the present cash value of any medical care and
treatment that has or will have to undergo;

3. That the Plaintiffs be awarded compensatory damages in an amount to be
determined by a jury;

4. That Plaintiffs be awarded post-judgement interest as allowed by law;

11
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 15o0f58 PagelD 32

5. That a jury be empaneled to try the issues which are joined; and
6. Such further relief as the Court may deem just and equitable.
Respectfully Submitted,

MorGAN & MORGAN MEMPHIS, LLC

Peter B.
Russell

e, Jr.\(TN #21484)

(TN #25493)
Square, Suite 2600
38103

Phone: (901) 217-7000

Facsimile: (901) 333-1897

pgee@forthepeople.com

rjordan@forthepeople.com
Attorneys for Plaintiff

   
   

12
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 16o0f58 PagelD 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRONICALLY FILED
om “ 2019 Mar 11 10:11 AM
CLERK OF COURT
RP Date IO: Dec 12 2018
Lake Mary Spine & Rehab Center Numb -
411 E Lake Mary Bld. Ste 115 Statement Date Chart Number age
Sanford, FL 32773-7111 12/12/2018 ENCJO000 1
(407)942-3258
. Make Checks Payable To: \
Lake Mary Spine & Rehab Center
Jose Encarnacion 820 W. Lake Mary Blvd. #107
Sanford, FL 32778
(863)409-7588
[~ Date of Last Payment: Amount: |
Patient: Jose Encamacion Chart Number; ENCJO000 Case: Neck and back pain

 

 

Dates Procedure Charge
06/04/18 99203 230.00

 

06/04/18; 97110 66,00
06/04/18 97140 62.00
06/04/18 0642 700.00
06/04/18 98960 53.52
06/04/18 64550 31.74
06/11/18 98940 62.00
06/11/18 97012 33.00
06/11/18 97140 124.00
06/11/18 97035 45.00
06/11/18  G0283 29.38
06/18/18 98940 62.00
06/18/18 97012 33.00
06/18/18 97140 124,00
06/18/18 97035 45.00
06/18/18  G0283 29.38
06/25/18 97140 62.00
06/25/18 97035 — 45.00
06/25/18 G0283 29.38
06/25/18 98941 84.00
06/25/18 97110 66.00
06/25/18 97012 33.00
07/02/18 97140 124.00
07/02/18 97035 45.00
07/02/18  G0283 29.38
07/02/18 97110 66.00
07/02/18 97012 $3.00
07/02/18 98940 62.00
07/23/18 98940 62.00

07/23/18 97110 66.00

 

 
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 17of58 PagelD 34

a ms

RP Date ID: Dec 12 2018

 

 

Lake Mary Spine & Rehab Center >
111 & Lake Mary Bld. Ste 115 Statement Date Chart Number age
Santord, FL 32773-7111 12/12/2018 ENCJO000 2

 

 

 

 

(407)942-3258

 

Make Checks Payable To:

Lake Mary Spine & Rehab Center
820 W. Lake Mary Sivd. #107
Sanford, FL 32778

 

Jose Encarnacion

 

 

 

 

 

(863)409-7588
07/23/18 97012 33.00
07/23/18 97140 62.00
07/23/18 97035 45.00
07/23/18 G0283 33,00
08/06/18 97140 62.00
08/06/18 97035 45.00
og/06/18 97012 33.00
08/06/18 G0283 33.00
08/13/18 98940 62.00
08/13/18 97140 62.00
08/13/18 97012 33.00
08/13/18 97035 45.00
08/13/18 G0283 33.00
08/20/18 97012 33.00
08/20/18 97140 62.00
08/20/18 97035 45.00
08/20/18 G0283 33.00
10/29/18 97012 33.00
10/29/18 97140 62.00
10/29/18 97035 45.00
11/26/18 97140 62.00
11/26/18 G0283 33.00
Total Total Total Amount Due
Charges Payments Adjustments

 

3525.78

 

 

 

 

 

 
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 18o0f58 PagelD 35

a

RP Date ID: Dec 12 2018
Lake Mary Spine & Rehab Center
411 & Lake Mary Bld.. Ste 115 Statement Date Chart Number Page
Sanford, FL 32773-7111 12/12/2018 ENCJO001 1

(407)802-4476 ©

 

 

 

 

 

 

 

Make Checks Payable To:

Spine & Rehabilitation Centers
8288 Lee Vista Bivd. Suite A
Orlando, FL 32829

(407)802-4476

 

Jose Encarnacion

 

 

 

 

 

 

[" Date of Last Payment: Amount: Previous Balance: |

 

Patient: Jose Encamacion Chart Number: ENCJO001 Case: Neck and back pain

 

 

 

Dates Procedure Charge

 

 

06/05/18 97110 66.00
06/05/18 97140 124,00
06/06/18 97035 30.00
06/05/18 G0283 29.38

06/07/18 99213 150.00
06/07/18 97140 124.00

06/07/18  G0283 29.38
06/07/18 99070 75.00
06/07/18 98960 53.52
06/08/18 98940 62.00
06/08/18 97110 66.00
oe/oe/i8 97012 33.00
os/0s/i8 97140 62.00
06/08/18 97035 30.00
06/08/18" GO0283 29.38
oa/os/18 97035 30.00
06/09/18 97110 198.00
06/09/18 97140 62.00
06/09/18 G0283 29.38
06/12/18 98941 84.00
06/12/18 97110 132,00
06/12/18 97140 62.00
06/12/18 97035 30.00
06/12/18 G0283 29.38
06/13/18 98941 84.00
Os/19/18 97110 66.00

06/13/18 97140 124.00
06/13/18 29200 125.00
06/13/18 97035 30.00
06/13/18 G0283 29.38
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 19o0f58 PagelD 36

SS o~ my

RP Date ID: Dec 12 2018
Lake Mary Spine & Rehab Center
111 E Lake Mary Bhd.. Ste 115 Statement Date Chart Number Page
Sanford, Fl 32773-7111 12/12/2018 ENCJO001 2

(407)802-4476

 

 

 

 

 

 

 

Make Checks Payable To:

Spine & Rehabifitation Centers
8288 Lee Vista Bid. Suite A
Orlando, FL 32829

(407)802-4476

 

Jose Encarnacion

 

 

 

 

06/14/18 98941 84.00
06/14/18 97110 66.00
os/i4/18 97012 33.00
06/14/18 97140 124.00
06/14/18 97035 30.00
06/14/18  G0283 29.38
08/15/18 97110 66.00
06/15/18 97012 33.00
06/15/18 97140 124,00
06/16/18 97035 30.00
06/15/18  G0283 29.38
06/16/18 97110 132.00
O6/16/18 97035 30.00
06/16/18  G0283 29.38
06/19/18 97110 66.00
o6/19/18 97140 124.00
06/19/18 97035 30.00
06/19/18  G0283 29.38
06/20/18 98041 84.00
06/20/18 97110 66.00
06/20/18 97012 33.00
06/20/18 97140 62.00
06/20/18 97035 30.00
06/20/18  G0283 29.38
06/22/18 98940 62.00
06/22/18 97140 124.00
06/22/18  G0283 29.38
06/26/18 98941 84.00
06/26/18 97110 66.00
06/26/18 97140 124.00
06/26/18 G0283 29.38
06/27/18 98941 84.00
06/27/18 97110 66.00
06/27/18 97140 124.00

06/27/18 97035 30.00
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 200f58 PagelD 37

ey ~

RP Date ID: Dec 12 2018

 

 

 

 

 

 

 

 

 

 

 

Lake Mary Spine & Rehab Center
111 E Lake Mary Bid. Ste 115 Statement Date Chart Number Page
Sanford, FL 32773-7111 12/12/2018 ENCJO001 3
(407)602-4476 '
Make Checks Payable To:
Spine & Rehabilitation Centers
Jose Encarnacion 8288 Lee Vista Bld. Suite A
Orlando, FL 32829
(407)802-4476
06/28/18 98941 84,00
06/28/18 97110 66.00
06/28/18 97140 124.00
06/28/18 97035 30.00
06/28/18 G0283 29.38
06/29/18 97140 124.00
08/29/18 98941 84.00
06/29/18 0283 29,38
07/12/18 98941 84.00
07/12/18 97110 66,00
07/12/18 97012 33.00
07/12/18 97140 124.00
07/12/18 97035 30.00
07/12/18 G0283 33.00
07/13/18 97140 +62,00
07/13/18 97035 30.00
07/13/18 G0283 33.00
07/13/18 97110 —° 132.00
07/13/18 97012 33.00
07/14/18 98941 84.00
07/14/18 97012 33.00
07/14/18 97110 66.00
07/14/18 97140 124.00
07/14/18 97035 30,00
07/14/18 G0283 33.00
07/178 98941 84,00
07/17/18 97012 33.00
07/17/18 97140 124.00
07/17/18 97035 30.00
07/17/18  G0283 33.00
07/18/18 97140 62.00
07/18/18 97035 30.00
O7/18/18 G0283 33.00

O7Ne818 gs7110 132.00
07/18/18 97012 33.00
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 210f58 PagelD 38
; re am

RP Date ID: Dec 12 2018
Lake Mary Spine & Rehab Center

 

 

 

 

 

 

111 E Lake Mary Bld.. Ste 115 Statement Date Chart Number Page
Sanlord, FL 32773-7111 12/12/2018 ENCJO001 4
(407)802-4476

 

Make Checks Payable To:
Spine & Rehabilitation Centers
8288 Lee Vista Blvd. Suite A
Orlando, FL 32829

(407)802-4476

 

Jose Encarnacion

 

 

 

 

07/18/18 98941 84.00
07/19/18 98941 84.00
07/19/18 97110 132.00
07/19/18 97012 33.00
07/19/18 97140 62.00
07/19/18 97035 30.00
07/19/18  G0283 33.00
07/19/18  A9300 120.00
07/20/18 98940 62.00
07/20/18 97110 132,00
07/20/18 97012 33.00
07/20/18 97140 62.00
07/20/18 97035 30.90
07/20/18  G0283 33.00
07/21/18 98941 84.00
07/21/18 97110 132.00
07/21/18 97140 62.00
07/21/18 97035 30.00
07/21/18 0283 33.00
07/24/18 98940 62.00
07/24/18 97110 66.00
07/24/18 97012 33.00
07/24/18 97140 62.00
07/24/18 97010 12.24
07/24/18 97035 30.00
07/24/18  G0283 33.00
08/01/18 98941 84.00
os/01/18 97110 132.00
08/01/38 97012 33.00
08/01/18 97140 62,00
08/01/18 97035 30.00
08/01/18  G0283 33.00
08/02/18 98941 84.00
08/02/18 = 97110 132.00

08/02/18 97140 62.00
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 22 0f58 PagelD 39

a A

RP Date ID: Dec 12 2018

 

 

Lake Mary Spine & Rehab Center

111 E Lake Mary Bhd., Ste 115 Statement Date Chart Number Page
Sanford, FL 32773-7111 12/12/2018 ENCJO001 5
(407)802-4476 :

 

 

 

 

 

Make Checks Payable To:

Spine & Rehabilitation Centers
8288 Lee Vista Bld. Sulte A
Orlando, FL 32829

(407)802-4476

 

Jose Encarnacion

 

 

 

 

 

08/02/18 97035 30.00
08/02/18  G0283 33.00
08/04/18 98941 84.00
08/04/18 97110 68.00
08/04/18 97012 33.00
08/04/18 97140 124.00
08/04/18 97035 30.00
08/04/18  G0283 33.00
08/10/18 97140 62.00
08/10/18 97035 30.00
08/10/18 97110 66.00
08/17/18 97140 124.00
08/17/18 97110 65.00
09/07/18 97140 124.00
09/07/18 97010 12.24
09/07/18 97035 30.00
09/07/18 97110 66.00
09/13/18 98941 84.00
09/13/18 97110 66.00
09/13/18 97140 124.00
09/13/18 97035 30.00
09/13/18  G0283 33.00
09/19/18 97140 124.00
09/19/18 97035 30.00
o9/19/18  G0283 33.00
09/19/18 98941 64.00
09/19/18 97110 66.00
11/06/18 98940 62.00
11/06/18 97035 30.00
11/06/18 G0283 33.00
11/06/18 97140 62.00
106/18 97110 66.00
11/08/18 98940 62.00
11/08/18 97035 30.00

11/08/18 G0283 33,00
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 23 0f58 PagelD 40

om ony

RP Date ID: Dec 12 2018

 

 

Lake Mary Spine & Rehab Center

111 E Lake Mary Blvd. Ste 115 Statement Date Chart Number Page
Sanford, FL 32773-7111 12/12/2018 ENCJO001 6
(407)802-4476

 

 

 

 

Make Checks Payable To:
Spine & Rehabilitation Centers
8288 Lee Vista Bld. Suite A
Orlando, FL 32829

 

Jose Encarnacion

 

 

 

 

 

{407)802-4476
11/08/18 97140 62.00
11/08/18 97110 132.00
11/08/18 97012 33.00
11/16/18 97110 66.00
11/16/18 97012 33.00
11/16/18 29200 125.00
11/16/18 97035 30.00
11/16/18 G0283 33.00
11/20/18 98941 84.00
11/20/18 97110 66,00
11/20/18 97012 33.00
11/20/18 97140 62.00
11/20/48 97035 30.00
11/20/18 G0283 33.00
11/28/18 98941 84.00
11/28/18 97110 66.00
11/28/18 97140 124.00
11/28/18 GO0283 33.00
11/30/18 97140 62.00
11/30/18 97035 30.00
11/30/18 G0283 33.00
11/30/18 97110 66.00
11/30/18 97012 33.00
Total Total Total Amount Due
Charges Payments Adjustments

 

 

 

 

 

42129.70

 

 
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 240f58 PagelD 41
an any

Simonmed Imaging Florida LLC

 

 

 

 

 

 

 

 

279 Douglas Avenue, Ste 1110 Statement Date Page
Altamonte Springs, FL 32714 8/47/2018
(407)206-2162
: Chart Number
Jose Encarnacion
Date Document Description Case Number Amount
Previous Balance:
Patient: Jose Encarnacion Chart #: 21824810
Case Description: 2018426 MVA_ Date of Last Payment: Amount;
6/6/2018 1806150000 MRI SPINAL CANAL LUMBAR W/O CONTR: 26091 1,528.32
6/6/2018 4806150000 MRI SPINAL CANAL CERVICAL W/O CONTI 26091 1,548.72
Patient: Jose Encarnacion Chart #: 21824810
Case Description: 2018523 MVA Date of Last Payment: Amount:
7/30/2018 4808070000 MRI SPINAL CANAL THORACIC W/O CONT 27487 1,551.44
7/30/2018 1808070000 MRI BRAIN BRAIN STEM W/O CONTRAST ! 27487 4,748.80

  

Total Adjustments Balance Due

— a

 

 
Case 2:19-cv-02205-JTF-tmp

INTEGRITY MEDICAL GROUP LLC
40 ALEXANDRIA BLVD SUITE 1020

OVIEDO,

FL 32765-8910

JOSE ENCARNACION

 

Document 8-2 Filed 05/06/19 Page 250f58 PagelD 42

INVOICE# 777504049 PAGE:1
ACCOUNT# OF GUARANTOR: 33700605

DATE: Dec-186-2018

PATIENT ACCOUNT# 33700605

PATIENT: ENCARNACION, JOSE
DATE OF SERVICE: 07-03-18

PLEASE PAY

PAY TO: INTEGRITY MEDICAL GROUP LLC

40 ALEXANDRIA_BLVD SUITE 1020
OVIEDO, FL 32765-8910

 

 

one Cut Here & Return Above Portion With Payment ="

DATE DESCRIPTION CHARGES
PATIENT: ESNCARNACION, JOSE ACCT# 33700605

07-03-16 NEW PT LEVEL 3 $434.48
07-03-18 INTEREST $1,095
07-25-18 EST PT LEVEL 3 $293.20
08-07-18 EST PT LEVEL 3 $293.20
00-17-18 NEW PT LEVEL 4 $662.12
08-17-18 Iniect spine cerv/thoracic /with imaging guidance (i.e. fluoroscopy o $2,619.65
08-17-16 OMNIPAQUE 300ML $100.00
06-17-18 LIOOCAINE LOML $40.09
06-17-18 METHYLPREDNYSOLONE 80 MG IND $40.00
06-27-18 4 SODIUM BICARBONATE $30.00
09-06-18 Inject spine cerv/thoracie /with imaging guidance (i.e. fluoroscopy o $2,619.66
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 26 o0f58 PagelD 43

INVOICE# 777504049 — PAGE:2
ACCOUNT# OF GUARANTOR: 33700605

INTEGRITY MEDICAL GROUP LLC DATE: Dec-18-2018
40 ALEXANDRIA BLVD SUITE 1020
OVIEDO, FL 32765~8910 PATIENT ACCOUNT# 33700605

PATIENT: ENCARNACION, JOSE
DATE OF SERVICE: 07~03~-18
PLEASE PAY

JOSE ENCARNACION
PAY TO: INTEGRITY MEDICAL GROUP LLC

40 ALEXANDRIA BLVD SUITE 1020
OVIEDO, FL 32765-8910

 

 

 

Cut Here 6 Return Above Portion With Payment ~ oon -
DATE DESCRIPTION CHARGES
09-06-18 OMNIPAQUE 300ML $100.00
09-06-18 LIDOCAINE 20ML $40.00
09-06-18 METHYLPREDNISOLONE 60 MG INJ $40.00
09-06-18 4 SODIUM BICARBONATE $30.00
09-17-18 EST PT LEVEL 3 $293.20
09-20-18 EST PT LEVEL 2 $175.64
11-15-18 EST PT LEVEL 1 $95.44
12-13-18 Neck spine fuse remov bel ¢2 $18,922.23
12-13-18 Addi neck spine fusion §8,748.36
12-13-18 Insj biomechanical device $8,671.20
12-13-18 Sp bone algrft morsel add-on §1,500.00
12-13-18 Neck spina fuse remov bel c2 $1,892.22
12-13-18 Addl neck spine fusion $874.83
12-13-18 Insj biomechanical device $967.12

12-13-18 Sp bone algrft morse] add-on $150.00
Case 2:19-cv-02205~ITF-Imp Document 8-2 Filed 05/06/19 Page 27 of 58

JOSE ENCARNACION _

Account: 413218

Injury: 05/23/48

me

Sea Spine Orthopedic institute-ORL
3107 W Hallandale Bch Blvd #100
Pembroke Park, FL 33009
Phone: (866) 816-7846
Fax: (954) 458-2928

a

ITEMIZED STATEMENT OF CHARGES

Date:

PagelD 44

08/23/2018

 

 

 

Attorney: ATTY PETER GEE ESQ
DOB: 11/3/1955 Address: 40S MAIN STREET
Address: 12131 CLUB WOOD DR MEMPHIS TN 38103
Orlando FL 32824 Phone: (901)333-1900 FAX: (901)333-1897
Email:
Direct Emall: PGEE@FORTHEPEOPLE.COM
DATE ID AMOUNT

  

    

eae CORES

481.00

 

Printed: 08/23/2018 @ 2:53 pm

Page 1 of 1
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 28 o0f58 PagelD 45

FLORIDA @% — ADVENTHEALTH ORLANDO EX BES s20724459

601 E ROLLINS ST

Sy H OS PITA L ORLANDO FL 328031248 A NON-PROFIT HOSPITAL LICENSED BY THE STATE

(407) 303-0515

 

 

 

 

 

 

 

 

 

 

 

 

 

iURANCE BENEFITS ARE ESTIMATES ONLY ANO ARE NOT NECESSARILY FINAL PLEASE: REFER TO ACCOUNT NUMBER ON ALL CORRESPONDENCE & PAYMENTS.
a [— ACCOUNT NUMBER 89621223
LU PATIENT NAME ENCARNACION, JOSE M
a JOSE M ENCARNACION PATIENT AODRESS 12131 CLUB WOODS DR
iN INSURANCE COMPANY
N INS. POLICY VMYH29863720 99999MBS
5 EMPLOYER NAME UNLISTED EMPLOYER
ry { ADMISSION 12/13/18 07:29 AM
DISCHARGE 12/14/18 02:40 PM yore a
PAGE 1 OF 2 PAGES
5 AMOUNT ENCLOSED $
TEFERENCE NUMBER | ostrnoy GESCAIPTION OF SERVICE QUANTITY war TOTAL AMOUNT SA eARE |
12/11/18
320001188 301 BASIC METABOLIC FNL 1 218.00 218.00
380001012 305 HEMOGRAM W/ PLT CT 1 224.00 224.00
390000527 305 PROTHROMBIN TIME 1 170.00 170.00
390000528 305 PARTIAL THROMBO TIME 1 198.00 198.00
210001020 324 CHEST, PA&SLAT 1 573.00 573.00
130000500 730 EKG 1 494.00 494.00
TOTALS FOR 12/11/18 1877.00
12/13/18
3920080015 121 R&B MED NEURO 1 2400.00 2400.00
300000957 250 REMIFENTANIL HCL 2MG 1 1047.21 1047.21
300005199 250 BACITRACIN 50,000 UNIT 1 64.70 64.70
300006438 250 PAMOTIDINE 20MG INT 1 5.79 5.79
300010125 250 PERCOCET-5 TAB 2 1.50 3.00
300010125 250 PERCOCET-5 TAB 2 1.50 3.00
300009145 251 LIDOCAINE/EPI 1% 50 ML 1 50.71 50.71
300009657 251 METHOCARBOMOL 500 MG 1 2.30 2.30
300001970 252 LEVOTHYROXINE 0.15 MG 1 7.08 7.08
300011047 252 THROMBIN 5,000 UNITS 4 800.83 3203.33
750002504 272 SPEC. SUPPLY LEV 5 1 1900.50 1900.50
750004300 272 MON SSEP VITAL 1ST 4H 1 3741.50 3741.50
750017980 272 TIP FORCEP ISOCOOL 1.0 1 3951.02 3951.02
750010007 278 SPEC IMP SCREW LEV 6 2 1947.50 3895.00
750010207 278 SPEC IMP ORTHO MISC L6é 2 1947.50 3895,00
750010218 278 SPEC IMP ORTHO MIS L17 2 21422.50 42845,00
750023929 278 BONE CEMENT CELLERATE 1 2726.50 2726.50
750023930 278 BONE CEMENT H-GENIN 1 4674.00 4674.00
750030259 278 GRAFT VASCULAR LVL 9 1 3505.50 3505.50
030001001 3012 GLUCOSE, BEDSIDE 1 50.00 50.00
210002028 320 SPINE CERVICAL 1 VIEW 1 330.00 330.00
813000778 360 SURG 1ST 0.5HR BASIC 1 6333.00 6333.00
813000780 360 SURG ADD 0.2SHR BASE 7 1358.00 9506.00
350001101 370 GEN ANES iST 0.5HR 1 1425.00 1425.00
350002000 370 ANES EA ADD'L 0.25HR 7 360.00 2520.00
770000231 636 NACL/KCL 20 MEQ 1000ML 1 19.89 19.89
138-208 (10-90) GPD-054116

    

THE RESPONSIBILITY OF THIS BILL RESTS WITH THE GUARANTOR
7INAL DIAGNOSIS

SURGICAL PROCEDURE
HOSPITAL REPRESENTATIVE & DATE

MRI 71722943 PAYR 4MYBL SAT 01 IPP11552 WAPOS3 01/18/19
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 29 of 58 PagelD 46

‘FLORIDA © f™) — ADVENTHEALTH ORLANDO as) BS s20724459

601 E ROLLINS ST

YS Hos PITAL ORLANDO FL 328031248 A NON-PROFIT HOSPITAL LICENSED BY THE STATE

(407) 303-0515

 

 

 

 

 

 

 

 

 

 

 

 

JURANCE BENEFITS ARE ESTIMATES ONLY AND ARE NOT NECESSARILY FINAL PLEASE: REFER TO ACCOUNT NUMBER ON ALL CORRESPONDENCE & PAYMENTS
G [ ACCOUNT NUMBER 89621223
U PATIENT NAME ENCARNACION, JOSE M
R JOSE M ENCARNACION PATIENT ADDRESS 12131 CLUB WOODS DR
A INSURANCE COMPANY
N INS, POLICY VMYH29863720 99999MBS
M EMPLOYER NAME UNLISTED EMPLOYER
pt [_ ADMISSION 12/13/18 07:29 AM
DISCHARGE 12/14/18 02:40 PM nye OU
PAGE 2 OF 2 PAGES
ST ice °
PLEASE DETACH AND RETURN THIS PORTION WITH YOUR PAYMENT
REFERENCE HUMBER | -Teotey DESCRIPTION OF SERVICE QUANTITY ut TOTAL AMOUNT MATES ESTIMATED
770005829 636 NACL 50 ML PGB 1 7.77 7.77
300005283 636 METHOCARBAMOL 10 ML IV 1 546.38 546.38
300005283 636 METHOCARBAMOL 10 ML IV 1 546.38 546.38
300005290 636 HYDROMORPHONE 2 MG INT 1 10.02 10.02
300005782 636 CEFAZOLIN 1 GM 1 10.29 10.29
300005794 636 MEPERIDINE 25 MG INJ 1 7.72 7.72
300006633 636 HYDROMORPHONE 1 MG INT 1 16.46 16.46
300008680 636 DEXAMETHAS 4MG/ML 1ML 1 14.15 14.15
300008768 636 HYDRALAZINE 1 ML INT 1 77.48 77.18
300010869 636 MORPHINE 2MG/1ML INJ 1 14.10 14.10
300010869 636 MORPHINE 2MG/1ML INT 1 14,10 14.10
300011306 636 ACETAMINOPHEN 1, 000MG 1 292.69 292.69
300011746 636 DILAUDID 0.5MG/0.5ML 1 17.69 17.69
'300011746 636 DILAUDID 0.5MG/0.5ML 1 17.69 17.69
'300019050 636 CEPAZOLIN 2GM/20ML SYR 1 10,34 10.34
1860011209 710 PACU PH1 RECOV 1ST 30M 1 1046.00 1046.00
TOTALS FOR 12/13/18 100753.99
12/14/18
'300010125 250 PERCOCET-5 TAB 1 1.590 1.50
1300010125 250 PERCOCET-5 TAB 1 1.50 1.50
1300009657 251 METHOCARBOMOL 500 MG 1 2.30 2.30
7300001970 252 LEVOTHYROXINE 0.15 MG 1 7,08 7,08
7300007970 252 TAMSULOSIN 0.4MG TAB 1 22.57 22.57
7180002125 352 CT CERVICAL WITHOUT i 3897.00 3897.00
7300005782 636 CEFAZOLIN 1 GM 1 10.29 10.29
7300008680 636 DEXAMETHAS 4MG/ML 1ML 1 14.15 14.15
TOTALS FOR 12/14/18 3956.39
TOTAL CHARGES 106587 .38
836-200 (10-00) GPD-084111

THE RESPONSIBILITY OF THIS BILL RESTS WITH THE GUARANTOR

See

HOSPITAL REPREGENTATIVE & DATE
MRI 71722943 PAYR 4MYBL SAT 01 IPP11552 WAPOS53 01/18/19

FINAL OIAGNOSIS
SURGICAL PROCEOURE

 
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 300f58 PagelD 47

4

RP Date ID: Jan 18 2019 2nd ID CONFIRMED

PATIENT NAME: JOSE M ENCARNACION

JOSE M ENCARNACION

INV #:6394744 ANDERSON MD, MARK
LOC: ADVENTHEALTH ~ ORLANDO

_. 42/13/18 22554 NECK SPINE FUSION.
12/31/18

US ANESTHESIA PARTNERS OF FLORIDA
FO BOX 744573
ATLANTA,GA 30374-4573

8:30 am - 4:30 pm
Monday - Friday

wy

3~-53244004 01/18/19 0.00
REMIT TO;
US ANESTHESIA PARTNERS OF FLORIDA

PO BOX 744573
ATLANTA,GA 30374-4573

5497.00

888-325-6084
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 31qf58 PagelD 48
‘ FLORIDA: @°Y = ADVENTHEALTH ORLANDO 590724459

601 E ROLLINS ST

Hos PITA L aren va03 dene 8 A NON-PROFIT HOSPITAL LICENSED BY THE STATE

 

NSURANCE BENEFITS ARE ESTIMATES ONLY AND ARE NOT NECESSARILY FINAL PLEASE: REFER TO ACCOUNT NUMBER ON AtL CORRESPONDENCE & PAYMENTS

 

 

 

 

 

 

 

 

 

 

 

 

G [_ ACCOUNT NUMBER 89872797
0 PATIENT NAME ENCARNACION, JOSE M
R JOSE M ENCARNACION PATIENT ADDRESS 12131 CLUB WOODS DR
A INSURANCE COMPANY
A INS. POLICY
i EMPLOYER NAME UNLISTED EMPLOYER
= [ ADMISSION 12/17/18 00:20 AM
DISCHARGE 12/18/18 12:30 PM bays;
PAGE 1 OF 2 PAGES
REFERENCE NUMBER | teniee DESCRIPTION OF SERVICE CUANTITY vant TOTAL AMOUNT A ona
12/17/18

‘300001167 250 CEPHALEXIN 500 MG CAP 1 6.54 6.54

"300001167 250 CEPHALEXIN 500 MG CAP 1. 6.54 6.54

°300002818 250 CLINDAMYCIN 900MG PB 1 176.18 176.18

°300009720 250 DOXYCYCLINE 100 MG TAB 1 28.68 28.68

300001970 252 LEVOTHYROXINE 0.15 MG 1 7.08 7.08

300007970 252 TAMSULOSIN 0.4MG TAB 1 22.57 22.57

020000286 301 LACTIC ACID 1 230.00 230.00

020000286 301 LACTIC ACID 1 230.00 230.00

020000286 301 LACTIC ACID 1 230.00 230.00

020000504 301 HEMOGLOBIN Aic 1 238,00 238.00

020001189 301 COMP METABOLIC PANEL 1 245.00 245.00

020002000 301 HEPATITIS PROF A,B,C 1 653.00 653.00

020002588 301 TROPONIN-T 1 309.00 309.00

020002588 301 TROPONIN-T 1 309.00 309.00

030001001 301 GLUCOSE, BEDSIDE 1 50.00 50.00

030001001 301 GLUCOSE, BEDSIDE 1 50.00 50.00

030001001 301 GLUCOSE, BEDSIDE 1 50.00 50.00

030001001 301 GLUCOSE, BEDSIDE 1 50,00 50.00

630001002 301 BLOOD GAS ANALYSIS 1 427.00 427.00

0200019858 302 CRP INFLAMMATORY 1 186.00 186.00

080000451 305 SED RATE, WESTERGREN 1 90.00 90.00

080001013 305 HEMOGRAM W/PLTSDIFF 1 179.00 179.00

040000701 306 * URINE CULTURE 1 227.00 227.00

040000702 306 BLOOD CULTURE 1 440.00 440.00

040000702 306 * BLOOD CULTURE 1 440.00 440.00

040000933 306 MRSA SCREEN 1 246.00 246.00

970000570 307 URINALYSIS 1 117.00 117.00

210001010 324 CHEST SINGLE VIEW 1 447.00 447.00

780003604 450 LEVEL 4 ED EMERGENCY 1 2443.00 2443.00

780006001 450 INJECTION IV INITIAL 1 243.00 243.00

780006002 450 IVP ADD’L INJECTION 2 243.00 486.00

250002141 612 MR CERVICAL SPINE WO 1 5741.00 5741.00

770005564 636 NACL 0.9% 1000 ML 3 4.00 12.00

770005828 636 DSW 100 ML 1 8.20 8.20

35-209 (10-90} GPD-054116

THE RESPONSIBILITY OF THIS BILL RESTS WITH THE GUARANTOR t

HOSPITAL AEPRESENTATIVE & DATE
MRI 71722943 PAYR SPA SAT 01 IPP11552 WAPO53 01/18/19

{NAL DIAGNOSIS
URGICAL PROCEDURE

 
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 32 0f58 PagelD 49

A NON-PAOFIT HOSPITAL LICENSED BY THE STATE

€@%) ~——s- ADVENTHEALTH ORLANDO
601 E ROLLINS ST
ORLANDO FL 328031248
(407) 303-0515

‘ FLORIDA:
HOSPITAL

a

 

NSURANCE BENEFITS ARE ESTIMATES ONLY AND ARE NOT NECESSARILY FINAL

 

PLEASE: REFER TO ACCOUNT NUMBER ON ALL CORRESPONDENCE & PAYMENTS

 

 

 

 

 

 

 

 

 

 

 

af ACCOUNT NUMBER 989872797
U PATIENT NAME ENCARNACION, JOSE M
a JOSE M ENCARNACION PATIENT ADORESS 12131 CLUB WOODS DR
z INSURANCE COMPANY
N INS, POLICY
A EMPLOYER NAME UNLISTED EMPLOYER
| ADMISSION 12/17/18 00:20 aM
DISCHARGE 12/18/18 12:30 PM oyet
PAGE 2 OF 2 PAGES
REFERENCE KUMBER {23% DESCRIPTION OF SEAVICE QUANTITY val TOTAL AMOUHT MR LETeAATED
'300000372 636 PIPERAC/TAZOBACT i 81.04 81.04
‘300000988 636 LOVENOX 40MG SYRINGE 1 273.46 273.46
‘300005298 636 FENTANYL 2 ML INT 1 10.29 10.29
°300010869 636 MORPHINE 2MG/1ML INI 1 14,10 14.10
‘300010869 636 MORPHINE 2MG/1ML: INT 1 14.10 14.10
300011333 636 HUMALOG REGULAR 1 UNIT 1 1.00 1.00
300011333 636 HUMALOG REGULAR 1 UNIT 1 1.00 1.00
300011732 636 VANCO 1,5GM/2S50ML NS 1 195.33 195.33
300011765 636 VANCOCIN1.25GM/250ML 1 70.00 70.00
130000500 730 EKG a 494,00 494.00
020006000 761 IM INJECTION NSG CHG 3 166,00 498.00
020006002 761 IVP ADD’L DRUG INJECT 2 240.00 480.00
020006004 761 IVP ADD INJ SAME DRUG 2 240.00 480.00
020004032 762 OBSERVATION-EACH HOUR 3 222.00 666.00
TOTALS FOR 12/17/18 17902.11
12/18/18
300001167 250 CEPHALEXIN 500 MG CAP 1 6.54 6.54
300001167 250 CEPHALEXIN 500 MG CAP 1 6,54 6.54
300009720 250 DOXYCYCLINE 100 MG TAB 1 28.68 28.68
300001970 252 LEVOTHYROXINE 0.15 MG 1 7.08 7.08
300007970 252 TAMSULOSIN 0.4MG TAB 1 22.57 22.57
020001189 301 COMP METABOLIC PANEL 1 245.00 245.00
030001001 301 GLUCOSE, BEDSIDE 1 50.00 50.00
080001013 305 HEMOGRAM W/PLT&DIFF 1 179.00 179.00
770005564 636 NACL 0.9% 1000 ML 1 4.00 4.00
300000988 636 LOVENOX 40MG SYRINGE 1 273.46 273.46
300011333 636 HUMALOG REGULAR 1 UNIT 1 1,00 1,00
320006000 761 IM INJECTION NSG CHG 2 166.00 332.00
TOTALS FOR 12/18/18 1155.87
TOTAL CHARGES 19057.98

35-209 (10-90)

  

INAL DIAGNOSIS
URGICAL PROCEDURE

MRI 71722943 PAYR SPA

THE RESPONSIBILIVY OF THIS BILL RESTS WITH THE GUARANTOR

SAT 01 IPP11552 WAPO53

 

GPD-064116

HOSPITAL REPRESENTATIVE & DATE

01/18/19
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 33 0f58 PagelD 50

eR

3SOf "NODVNYWONI
a3eQ a21N195

 

 

 

 

 

 

 

 

 

 

 

 

 

nee 6102 ‘b qed
2998" “~ ewuin
oszo9$; 3SOf ‘NODVNUVINT
gE USS | 816: m “
_ te _, 6102 1agTWNOG: i 3
seuss | us se ream swomze| aus cose
“Tie Biot «380 DMT! = tha : :
__ bigieni 3sof
vy'ses 3: mses Ttzss = ‘TZI9q_=—‘SaITINd, «ZZ £0692 | ‘NOIVNYWONS |
SWEN JOQUNN
sbiey) id? AQ | 4ep\Adlg | GE | yunO.Dy aweny
Pag | Ag saBsey | aonues DUuvapUaY | We]D | JUaNeg Wajed
sane” papapes nv “Spinal Peypa]V5
*Ag aieyp sayy payenossy sedA| Uopzesuedy,

6102 ‘b 995-8102 ‘pay caduey neg
dnoiy jerpayy Auigayu AP 4OqUIAA
Hoday uonresuey juaneg
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 340f58 PagelD 51
rm

RP Date ID: Jan 25 2019 2nd ID CONFIRMED

AKUMIN-KISSIMNEE

819 E OAK STREET

SUITE ¢

KISSIMMEE FL 34744-5842
(407) 932-0224

TAX 3D365-1091915

Patients
Acct 8: 492674
ENCARNACLON, JOSE

Responsible party:
ERCANACION, JOSE

Srvc, Date Procedure Description Location Charge Balance Physician
Hodifier(s} Diagnosis Code(s}

 

01/25/2019 72040 - RADIGLOGIC EXAMINATION 21 ~ KISS $176.00 PIZARRO, JOSE
MS4.2

Paynent Infomation

TOTAL BALANCE:
Print Date: 02/12/2019

Reproduced: Tueeday, February 12, 2019 12:33:39 PM (hsantiago)

 

This report has been Reproduced from the Oziginal
Reproduced Tuesday, February, 12, 2019 12:33:38 PM (hsantiago)
Page 1 of 1
" Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 350f58 PagelD 52

ELECTRONICALLY FILED
2019 Mar 08 5:07 PM
CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

JOSE ENCARNACION and
CECILIA MORAN, Individually
and as Husband and Wife,
Plaintiffs,
v. DOCKET NO. _CI-)9 3 1-19
DIVISION _X
JURY DEMANDED

HEARTLAND EXPRESS INC OF IOWA
d/b/a HEARTLAND EXPRESS and
STEVEN SMITH,

Defendants.

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS FOR
PRODUCTION OF DOCUMENTS TO DEFENDANT HEARTLAND EXPRESS INC OF
IOWA d/b/a HEARTLAND EXPRESS

 

COMES NOW, the Plaintiffs, JOSE ENCARNACION and CECILIA MORAN,
Individually and as Husband and Wife, by and through counsel, pursuant to the Tennessee Rules
of Civil of Procedure, files this First Set of Interrogatories and Requests for Production of
Documents propounded to the Defendant, HEARTLAND EXPRESS INC OF IOWA d/b/a
HEARTLAND EXPRESS, and would respectfully state and show unto this Honorable Court as
follows:

DEFINITIONS

As used herein, the terms listed below are defined as follows:

1. The term "Document" as used herein shall be given a very broad definition to include

every type of paper, writing, data, record, graphic, drawing, photograph, audio recording and

1
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 36o0f58 PagelD 53

video recording. The term includes material in all forms, including printed, written, recorded, or
other. The term includes all files, records and data contained in any computer system, computer
component and/or computer storage (e.g., hard drive, disc, magnetic tape, backup system,
etc.). This term includes, but is not limited to, correspondence, reports, meeting minutes,
memoranda, stenographic or handwritten notes, diaries, notebooks, account books, orders,
invoices, statements, bills, checks, vouchers, purchase orders, studies, surveys, charts, maps,
analyses, publications, books, pamphlets, periodicals, catalogues, brochures, schedules, circulars,
bulletins, notices, instructions, manuals, journals, e-mails, e-mail attachments, data sheets, work
sheets, statistical compilations, data processing cards, microfilms, computer records (including
printouts, disks or other magnetic storage media), tapes, photographs (positive or negative
prints), drawings, films, videotapes, hard drive recordings, pictures, and voice
recordings. Plaintiff expressly intends for the term "Document" to include every copy of such
writing, etc. when such copy contains any commentary or notation whatsoever that does not
appear on the original and any attachments or exhibits to the requested document or any other
documents referred to in the requested document or incorporated by reference.

2. "Person" means any natural person, corporation, partnership, proprietorship, association,
organization, group of persons, or any governmental body or subdivision thereof.

3. (a) "Identify" with respect to any "person" or any reference to stating the "identity"
of any "person" means to provide the name, home address, telephone number, business name,
business address, and business telephone number of such person, and a description of each such
person's connection with the events in question.

(vb) "Identify" with respect to any "document" or any reference to stating the

"identification" of any "document" means to provide the title and date of each such document,
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 37 0f58 PagelD 54

the name and address of the party or parties responsible for the preparation of each such
document, the name and address of the party who requested or required the preparation of the
document or on whose behalf it was prepared, the name and address of the recipient or recipients
of each such document, and the names and addresses of any and all persons who have custody or
control of each such document, or copies thereof.

4, "Subject Incident" means the collision between STEVEN SMITH, HEARTLAND
EXPRESS INC OF IOWA d/b/a HEARTLAND EXPRESS, and JOSE ENCARNACION, which
occurred on May 23, 2018 in Shelby County, Tennessee

5. “You,” “Your,” or “HEARTLAND EXPRESS” means Defendant HEARTLAND
EXPRESS INC OF IOWA d/b/a HEARTLAND EXPRESS.

6. “STEVEN SMITH” means Defendant STEVEN SMITH.

7. “Similar” shall have the meaning given in the American Heritage Dictionary, which is
"showing some resemblance; related in appearance or nature; alike but not identical." As used
here, the word "similar" shall not be limited as if modified by the word "substantially" and shall
not mean “the same". If you limit the information provided because you use another
interpretation of the word "similar," please state the interpretation you are using and reveal the
nature of the information withheld.

8. The terms “and” as well as “or” shall be each construed conjunctively and disjunctively
as necessary to bring within the scope of each interrogatory and request for documents all
information and documents that might otherwise be construed to be outside its scope. The term
“and/or” shall be construed likewise.

9, Whenever necessary to bring within the scope of an interrogatory or request for

production of documents any information or document that might otherwise be construed to be
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 38o0f58 PagelD 55

outside its scope: (i) the use of a verb in any tense shall be construed as the use of the verb in all
other tenses; (ii) the use of the singular shall be construed as the use of the plural and vice versa;
and (iii) “any” includes “all,” and “all” includes “any.”

With regard to any term used herein that is deemed by the responding party as being
ambiguous or vague, a term shall be construed in its broadest sense to encompass all reasonable
definitions of that term.

INTERROGATORIES
HEARTLAND EXPRESS’ INFORMATION

INTERROGATORY NO. 1: If you contend that Plaintiffs have sued the wrong
party or that your name is incorrectly stated in this lawsuit, please explain the basis for your
contention and identify the correct legal entity for the correct party in interest to this suit.

INTERROGATORY NO. 2: Identify the following people: (a) The Safety
Director/Chief Safety Officer for Heartland Express on the date of the Subject Incident and now;
(b) The person(s) primarily responsible for compliance with state and federal safety regulations
at Heartland Express on the date of the Subject Incident and now; (c) The person(s) responsible
for training Steven Smith; and (d) Steven Smith’s supervisor and manager on the date of the
Subject Incident.

INTERROGATORY NO. 3: For each claim (formal or informal) and lawsuit
wherein it is/was suggested or alleged that any person was injured or killed as a result of
Heartland Express’ driver’s actions in the past three (3) years, provide the style of the case (or
name of parties, jurisdiction and case number), and describe briefly the circumstances of each

suit/claim and the disposition.
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 390f58 PagelD 56

INTERROGATORY NO. 4: Identify and explain each communication of any
kind between any federal and/or state agency and Heartland Express that involved compliance
(or noncompliance) with state and/or federal laws and/or regulations in the past five (5) years.
This would include, but is not limited to, all letters, interventions, complaints, warnings,
citations, and safety ratings.

VEHICLE INFORMATION

INTERROGATORY NO. 5: With respect to the tractor operated by Steven Smith

 

at the time of the Subject Incident, provide the following information:

(a) Identify the registered owner, leasor (if any) and leasee (if any) on the date of the
Subject Incident and presently.

(b) Provide the mileage and gross weight at the time of the Subject Incident;

(c) For the engine, identify the manufacturer, year, model and identification number;

(d) Identify all systems and devices in/on the tractor that have the capability of
recording and or transmitting any data about the operation of the tractor
(including without limitation Engine Control Module, Event Data Recorder,
Airbag Control Module, Brake Control Module, Electronic On-Board Recorder,
VORAD, etc.), state whether or not that data has been preserved and/or
downloaded, and if so, when and by whom.

(e) Identify all systems and devices of any kind in or on the tractor that allowed for
communication between the driver and any other person or entity, state whether
the data for the time period surrounding the Subject Incident has been preserved,
and identify the person who has custody of the data and of the system from which

the data was acquired.
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 40 0f58 PagelD 57

(f) Identify all systems and devices of any kind in or on the tractor that has the
capability to monitor, record, and/or transmit data (this includes, but is not limited
to, Qualcomm, TransCore, SkyBitz, Fluensee, Fleetilla, Teletrac, Lat-Lon,
Telogis, GeoLogic, Cheetah, Xata, PeopleNet or similar system; any collision or
lane departure warning system; any driver safety monitoring or hours of service
monitoring system; any transponders or tachographs; any onboard cameras or
video devices; any bar code or toll pass systems; and any other tracking system,
logging unit, trip monitor, trip recorder, GPS system, satellite systems, or cellular
systems), state whether the data for the time period surrounding the Subject
Incident has been preserved, and identify the person who has custody of the data
and of the system from which the data was acquired.

(g) Identify all maintenance and repairs performed for the time period from twelve
(12) months before the Subject Incident to present.

INTERROGATORY NO. 6: With respect to the trailer operated by Steven Smith

at the time of the Subject Incident, provide the following information:

(a) Identify the registered owner, leasor (if any) and leasee (if any) on the date of the
Subject Incident and presently.

(b) Provide the mileage and gross weight at the time of the Subject Incident;

(c) Identify all systems and devices in/on the trailer that have the capability of
recording any data about the operation of the trailer (including without limitation
ABS control module, etc.), state whether or not that data has been preserved

and/or downloaded, and if so, when and by whom.
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 410f58 PagelD 58

(d) Identify all systems and devices of any kind in or on the trailer that has the
capability to monitor, record, and/or transmit data (this includes, but is not limited
to, any transponders or tachographs; any bar code systems; and any other
tracking system, logging unit, GPS system, satellite systems, or cellular systems),
state whether the data for the time period surrounding the Subject Incident has
been preserved, and identify the person who has custody of the data and of the
system from which the data was acquired.

(e) Identify all maintenance and repairs performed for the time period from twelve
(12) months before the Subject Incident to present.

TRIP AND HOURS OF SERVICE INFORMATION

INTERROGATORY NO. 7: With respect to the trip that Steven Smith was on at

the time of the Subject Incident, provide the following information:

(a) Identify all shippers and brokers involved;

(b) Explain where and when (date and time) Steven Smith picked up the load he had
at the time of the Subject Incident;

(c) Identify where (name and address of location) and when (date and time) the load
was to be delivered;

(d) Identify the location, time, duration and reason for each stop Steven Smith made
from the time he picked up the load until the time of the Subject Incident; and

(e) Identify the route Steven Smith intended to follow from the point of origin to the

point of destination.
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 42 0f58 PagelD 59

INTERROGATORY NO. 8: With respect to Steven Smith’s Hours of Service
(HOS) in the eight (8) days leading up to the date of the Subject Incident, provide the following
information:
(a) Identify all errors on Steven Smith’s logs of which you are aware;
(b) Identify all HOS violations of which you are aware;
(c) Explain what you have done, if anything, to audit or verify the accuracy of Steven
Smith’s logs and identify all persons involved in the process; and,
(d) Identify all documents and data of any kind that you used to audit or verify the
accuracy of Steven Smith’s logs.
INTERROGAOTRY NO. 9: For the seventy-two (72) hours leading up to the
Subject Incident, provide the following information regarding Steven Smith:
(a) Identify all driving hours;
(b) Identify all on-duty not driving hours (location and activities);
(c) Identify all stops (time and location) and the reason for them;
(d) Identify when and where meals were eaten;
(e) Identify when and where Steven Smith slept; and
(e) Identify when and where and in what dosages all medications (prescription and over
the counter) were ingested.
DRIVER INFORMATION
INTERROGATORY NO. 10: With Respect to Steven Smith, provide the
following information:
(a) Explain the relationship between Heartland Express and Steven Smith at the time

of the Subject Incident (e.g., leased driver, company driver, etc.);
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 43 0f58 PagelD 60

(b) Explain how Steven Smith was paid for driving (by hour, by load, by mile, salary

or other);

(c) Explain all steps Heartland Express undertook to qualify Steven Smith in accord

with the Federal Motor Carrier Safety Regulations; and

(d) Identify when Heartland Express’ relationship with Steven Smith began and

ended.

INTEROGATORY NO. 11: Was Steven Smith acting within the course and
scope of his employment or agency at the time of the Subject Incident? If not, explain the basis
for your contention and identify documents and witnesses that support your contention.

INTERROGATORY NO. 12: Identify and describe all formal and informal
disciplinary and/or counseling actions undertaken by Heartland Express regarding Steven Smith
at any time.

INTERROGATORY NO. 13: Describe in detail all training and education
(including on the job training) provided by or on behalf of Heartland Express to Steven Smith at
any time and in any way related to the operation of a commercial motor vehicle.

INTERROGATORY NO. 14: If Steven Smith has ever been arrested or charged
with any crime to your knowledge, for each arrest or charge identify the charge, date, jurisdiction
and disposition.

INTERROGATORY NO. 15: For each motor vehicle collision/accident involving
Steven SMith of which you are aware, provide the collision/accident date, location, jurisdiction,
names of other parties involved and a brief description of what happened.

INTERROGATORY NO. 16: Identify and explain all communications of any kind

between Steven Smith and anyone acting for or on behalf of Heartland Express during the
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 440f58 PagelD 61

twenty-four (24) hours before and after the Subject Incident. For each communication, identify
the method of communication (cell phone, QualComm, other), time of communication, persons
involved, and the general subject.

REGULATIONS AND POLICIES

INTERROGATORY NO. 17: If you maintain that the Federal Motor Carrier
Safety Regulations did not apply to Steven Smith at the time of the Subject Incident, explain the
basis for your contention and identify all facts, witnesses, and documents that support your
contention.

INTERROGATORY NO. 18: Identify all Heartland Express policies, procedures,
tules, guidelines, directives, manuals, handbooks and instructions that were in effect for Steven
Smith at the time of the Subject Incident.

INVESTIGATION OF SUBJECT INCIDENT

INTERROGATORY NO. 19: Explain your understanding of how and why the
Subject Incident occurred.

INTERROGATORY NO. 20: Identify all persons who to your knowledge were
present at the scene of the Subject Incident at any time in the forty-eight (48) hours after the
collision and explain their role, why they were at the scene and what actions they took.

INTERROGATORY NO. 21: Identify all person(s) who you to your knowledge
have or may have any relevant information regarding: the Subject Incident; the facts leading up
to the Subject Incident; the investigation of the Subject Incident; any party to this action; any
vehicles involved in the Subject Incident; and/or any claims or defenses raised in this action.
The purpose of this Interrogatory is to identify all witnesses whom Heartland Express believes

may have relevant testimony of any kind in connection with this case.

10
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 45o0f58 PagelD 62

INTERROGATORY NO, 22: Identify and explain all interaction and
communication between anyone working for or on behalf of Heartland Express and any federal
and/or state law enforcement personnel/agency regarding the Subject Incident. Please include
the identification of all persons involved and what information was conveyed.

INTERROGATORY NO. 23: Please state whether any drug and/or alcohol tests
(blood, urine or otherwise) performed on Steven Smith after the Subject Incident occurred. If so,
please state the time at which the test was administered, the name, address and phone number of
the persons, firms, or entities who administered said test(s) and all such persons, firms, or entities
in possession of a copy of the results of said test(s).

INTERROGATORY NO, 24: As to any tests, inspections, measurements and/or
investigations performed by or on behalf of Heartland Express, or of which you are at all aware
regarding in any way the Subject Incident and/or any other matter raised in this case, identify all
person(s) who ordered and/or who participated in performing each and describe in detail the
subject(s), purpose(s), methodologies and conclusions of each.

INTERROGATORY NO. 25: If you maintain that Jose Encarnacion or any non-
party has any responsibility of any kind for causing the Subject Incident, and/or for causing any
of the damages alleged in the Complaint, identify each such person and or entity, describe in
detail the basis for their responsibility and identify all person(s) who have any knowledge
regarding this issue.

INTERROGATORY NO. 26: If Heartland Express has performed any review
(e.g., accident review board, preventability determination) of the Subject Incident to determine
preventability and/or fault, identify all persons involved in the review, the dates of the review

and the conclusions that were reached.

11
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 46 o0f58 PagelD 63

MISCELLANEOUS

INTERROGATORY NO. 27: Identify each person Heartland Express expects to
call as an expert witness at trial and for each expert identified: (a) summarize each opinion the
expert holds in regards to this case; (b) identify the factual basis for each such opinion; (c)
identify all documents and evidence of any kind provided to the expert for review; and (d)
identify all documents and evidence of any kind that support each opinion.

INTERROGATORY NO. 28: If anyone working for or on behalf of Heartland
Express has engaged in any surveillance of Plaintiff or anyone associated with Plaintiff, identify
who performed the surveillance, the dates of the surveillance, and what documents and things
were generated as a result of the surveillance.

REQUEST FOR PRODUCTION OF DOCUMENTS
GENERAL

REQUEST NO.1: A copy of each document utilized by you in any way in responding
to Plaintiff's First Interrogatories to Heartland Express.

REQUEST NO. 2: A copy of each document retention policy in effect for Heartland
Express at any time between the time of the Subject Incident and present.

DRIVER
\

REQUEST NO. 3: All documents setting forth the relationship between Steven Smith
and Heartland Express. This includes, but is not limited to all leases, employment contracts, and
independent contractor agreements and other contracts, agreements, memorandum and the like.

REQUEST NO. 4: The contents of Steven Smith’s driver qualification file, driver
investigation file, driver history file and all documents that demonstrate compliance with federal

and state driver qualification laws and regulations. The requested documents include, but are not

12
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 47 of58 PagelD 64

limited to all documents required by FMCSR, 49 CFR Part 391, and the state equivalent thereto.
If any responsive documents have been removed from the driver qualification file, these should
be produced nonetheless.

REQUEST NO. 5: All documents of any kind that relate to any pre-employment
background investigation of Steven Smith, including without limitation any investigation of
Steven Smith’s qualifications, character, driving history, training, criminal history, drug use,
financial responsibility, medical conditions, health conditions, and/or any other matter relevant to
employment with Heartland Express. This specifically includes all data and information
obtained through FMCSA’s Pre-Employment Screening Program.

REQUEST NO. 6: All documents that relate in any way to recruiting, hiring,
orientation and training of Steven Smith. This includes but is not limited to all documents that
show all training received by Steven Smith; when, where and who provided the training and all
materials used for training.

REQUEST NO. 7: Al documents relating to any and all blood, urine, hair or other
type of drug or alcohol testing of Steven Smith in your possession, custody and/or control.

REQUEST NO. 8: All documents of any kind that relate to any action (formal or
informal) by any supervisor or manager or anyone working by or on behalf of Heartland Express
directed to Steven Smith for the purpose of teaching, counseling, disciplining, correcting or
otherwise managing Steven Smith in any way relating to the safe operation of a commercial
vehicle. This includes but is not limited to all disciplinary actions and the contents of all
disciplinary folders or files of any kind by whatever name called.

REQUEST NO. 9: A copy of all documents in your possession relating in any way to

any motor vehicle collision and/or accident of any kind in which Steven Smith has been

13
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 48o0f58 PagelD 65

involved.

REQUEST NO. 10: Copies of all documents relating to any complaint, criticism or
concern raised by any person or entity regarding the driving performance and/or safety of Steven
Smith, This should include, but is not limited to, customer complaints and call-ins by motorists
either to company directly or to any service (i.e., How’s My Driving? Call 800...).

REQUEST NO. 11; For each communication device (e.g., cell phones, PDAs,
smartphones, texting and e-mailing devices, etc.) that was in the tractor that Steven Smith was
operating at the time of the Subject Incident, produce all documents reflecting usage and billing
for the time period time period beginning 48 hours before the Subject Incident and ending forty-
eight (48) hours after the Subject Incident. This includes all devices, whether owned by Steven
Smith or not, and whether it was in use at the time of the Subject Incident or not.

REQUEST NO. 12: Copies of all documents prepared by Steven Smith that describes
the Subject Incident or the circumstances leading up to the subject incident.

HOURS OF SERVICE RELATED DOCUMENTS

REQUEST NO. 13: A copy of all Steven Smith’s hours of service logs and any other
driving logs and/or time sheets for the period beginning one hundred eight (180) days before the
Subject Incident and ending seven (7) days following the Subject Incident.

REQUEST NO. 14: In addition to the documents responsive to the preceding Request,
produce all documents in your possession custody or control that demonstrate what Steven Smith
was doing for the time period beginning fourteen (14) days before the Subject Incident and
ending two (2) days following the Subject Incident. The requested documents include all
documents that a motor carrier division officer might use to audit the logs of this driver,

including, but not but are not limited to:

14
~ Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 49 of 58 PagelD 66

(a) All documents evidencing hours of service not produced above (e.g., daily logs and
time sheets as well as log audits and letters regarding hours of service);

(b) All documents that could be used to check the accuracy of Hours of Service logs
and/or time sheets;

(c) All documents related to trips (including driver’s trip envelopes, trip reports, work
reports, bills of lading, manifests, cargo documents of any kind, load documents of
any kind, loading and unloading records of any kind, load detention records of any
kind, freight bills, pick-up and delivery records of any kind, directions (e.g., routes to
take), instructions (delivery notes, times, special handling), driver's trip check and
settlement sheets, dispatch records, mileage reports, weight and scale records, and
receipts for fuel, food, tolls, lodging, permits, repairs, and/or other purchases and
expenses of any kind whether reimbursable or not, final trip accounting documents
and printouts, as well as any and all reports and/or summaries of any kind referencing
the above information);

(d) All documents evidencing any and all stops; and

(e) All driver call in reports and any other documentation of any communications
between you and Steven Smith.

PLEASE NOTE — NOTHING IN THIS REQUEST SHOULD BE READ TO

MEAN THAT PLAINTIFF IS NOT INTERESTED IN DEFENDANT

MANTAINING ALL INFORMATION REGARDING ALL

COMMERCIAL DRIVING ACTIVITIES FOR SIX (6) MONTHS

PRECEDING THE INCIDENT AT ISSUE AND SINCE THE INCIDENT

AT ISSUE. THESE MATERIALS SHOULD BE RETAINED IN THE

EVENT THEY ARE REQUESTED.

REQUEST NO. 15: A copy of all audits and summaries of Steven Smith’s hours of

service covering the period beginning one (1) year prior to the Subject Incident and ending

15
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 50o0f58 PagelD 67

fourteen (14) days following the Subject Incident.

VEHICLE INFORMATION

REQUEST NO. 16: For the tractor and also the trailer involved in the Subject Incident,

produce the following documents:

(a)
(b)
(c)
(d)
(e)

(f)

(g)

(h)

()

G)

(k)

(1)

(m)

Title;

Registration;

Operators manual;

Maintenance Schedules;

All documents evidencing maintenance performed on the tractor at any
time within six (6) months before the Subject Incident;

All documents evidencing any inspections of the tractor during the six (6)
months before the Subject Incident;

All documents evidencing any repairs and/or modifications to the tractor
at any time within six (6) months before the Subject Incident;

All documents evidencing any repairs made to the tractor as a result of the
subject collision (including insurance submissions);

All leases involving the vehicle;

Documents evidencing the purchase of the vehicle;

Documents evidencing the sale of the vehicle if it has been sold;
Documents evidencing mileage and weight at time of the Subject Incident;
and

Copies of each and every logbook, ledger, file or the like maintained for

any reason regarding the vehicle.

16
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 51of58 PagelD 68

REQUEST NO. 17: If any data is available (whether or not downloaded or retrieved)
from the tractor or any part or system from the tractor (e.g., engine control module (ECM), event
data recorder (EDR), Sensing Diagnostic Module (SDM), drive-train or transmission control
unit, power steering unit, airbag module, ABS or other brake system, or any EOBR), please
produce both the printout of the data and the data file in its original format. This request is
intended to cover data for as long as it was recorded before during and after the Subject Incident.

REQUEST NO. 18: If any data is available (whether or not downloaded or retrieved)
from the trailer or any part or system from the trailer (e.g., event data recorder, ABS or other
brake system, or any EOBR), please produce both the printout of the data and the data file in its
original format. This request is intended to cover data for as long as it was recorded before
during and after the Subject Incident.

REQUEST NO. 19: If the tractor at issue was equipped with a lane departure warning
system or collision warning system (e.g., VORAD), please produce the printout of the
downloaded data and to the degree possible produce the data file in its original format.

REQUEST NO. 20: Produce copies of all e-mails between Steven Smith and Heartland
Express for the time period beginning 90 days prior to the Subject Incident and present.

REQUEST NO. 21: Produce copies of all communications and transmissions between
Steven Smith and Heartland Express that were transmitted through any system on-board of the
tractor or trailer involved in the Subject Incident for the period beginning thirty (30) days before
the Subject Incident and ending seven (7) days after the Subject Incident. This includes any and
all satellite or cellular systems, regardless of manufacturer, and includes, without limitation, all
electronic on-board recorders (EOBRs) and system such as those made available by Qualcomm,

TransCore, SkyBitz, Fluensee, Fleetilla, Teletrac, Lat-Lon, Telogis, GeoLogic, Cheetah, Xata,

17
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 52o0f58 PagelD 69

PeopleNet and other transportation service and product providers.

REQUEST NO. 22: If the tractor was equipped with any on-board audio or video
recording or monitoring devices and/or any other driver or driver safety monitoring system,
please produce everything that was retrieved or could be retrieved from such devices and
systems.

REQUEST NO. 23: To the degree that it has not been produced in response to other
Requests above, produce all data of any kind that was recovered from the tractor, the trailer:
and/or anything inside or connected to any part or system of the tractor and/or trailer that were
involved in the Subject Incident.

REQUEST NO. 24: A copy of each out of service report or violation concerning the

tractor and/or the trailer involved in the Subject Incident from the period beginning one (1) year

 

 

prior to the Subject Incident through present. This request includes any supplements, responses,
amendments and dispositions regarding any violation.

REQUEST NO. 25: Produce all documents evidencing damage to any vehicle or other
property as a result of the Subject Incident, including but not limited to repair estimates,
appraisals, purchase invoices, repair bills, and checks or drafts reflecting payment for repair or
replacement, and any other documents concerning or establishing the value of any item of
property before or after the Subject Incident.

REQUEST NO. 26: For the tractor and trailer involved in the Subject Incident, produce
all the Driver Vehicle Inspection Reports (DVIR) from the period beginning six months before
the Subject Incident and ending one week after the Subject Incident.

REQUEST NO. 27: Produce all pre-trip inspection reports for the trip in question and

three months prior to the date of the Subject Incident for the tractor and trailer.

 

 

18
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 530f58 PagelD 70

LOAD

 

REQUEST NO. 28: All documents that relate to the load being hauled by Steven Smith
at the time of the Subject Incident, including, by way of example and without limitation, all
manifests, bills of lading, weight receipts, dispatch documents, content summaries, and
documents that address the contents, ownership, pick-up, detainment, and delivery of the load.

SUBJECT INCIDENT

REQUEST NO. 29: A copy of every document related to any investigation done by or
on behalf of Heartland Express of the scene of the Subject Incident.

REQUEST NO. 30: All documents assessing preventability of and/or fault for the
Subject Incident.

REQUEST NO. 31: If the scene of the Subject Incident was mapped (with a total
station or other survey equipment) within fourteen (14) days of the Subject Incident, please
produce a copy of the survey data files and all diagrams produced therefrom.

REQUEST NO. 32: Copies of all photographs, video, computer simulations, and any
other documents depicting:

(a) Any vehicle involved in the Subject Incident;

(b) — Any person involved in the Subject Incident;

(c) The scene of the Subject Incident; and/or

(d) Any evidence (roadway markings or other) relevant to the Subject
Incident.

REQUEST NO. 33: All tapes and transcripts of conversations, interviews, and/or
statements of any person who purports to know any facts or circumstances relevant to the issues

of liability, comparative fault, causation and/or damages in this case.

19
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 54o0f58 PagelD 71

REQUEST NO. 34: If an Accident Review Board or similar entity reviewed the Subject
Incident, produce the following:
(a) A copy of all documents (as defined) and other materials of any kind
reviewed by said board or entity;
(b) A copy of all reports and documents (as defined) of any kind generated by
said board or entity;
(c) Documents evidencing who was on the board;
(d) Documents evidencing all criteria for review; and
(e) Determination of preventability and all other conclusions reached by said
board or entity.
POLICY AND PROCEDURES
REQUEST NO. 35: Copies of al] Heartland Express’ policies, procedures, rules,
guidelines, directives, manuals, handbooks and instructions that were in effect at the time of the
Subject Incident, relating to:
(a) Working for or with trucking company generally (e.g., employee manual
or handbook);
(b) Operation of any motor vehicle (e.g., driving manuals or handbooks, and
the like);
(c) Operation of a commercial vehicle;
(d) Driving safety;
(e) Defensive driving;
(f) Compliance with federal and state laws and regulations;

(g) Accident investigation;

20
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 55o0f58 PagelD 72

(h) Accident review boards;

(i) Determination of preventability of accidents;

(j) Hiring, training and supervising drivers; and

(k) Disciplinary actions.
TRUCKING COMPANY

REQUEST NO. 36: A copy of each document (including articles and presentations)
prepared and/or presented by any Heartland Express representative relating to the safe operation
of a commercial motor vehicle and/or the safe operation of a trucking company in the past five
(5) years.

REQUEST NO. 37: All company newsletters distributed during the time period
beginning two (2) years before the Subject Incident and present.

REQUEST NO. 38: A copy of all lease and trip lease contracts applicable to Steven
Smith and/or any vehicle involved in the Subject Incident.

REQUEST NO. 39: Copies of any contract under which your company was operating
the truck in question at the time of the Subject Incident.

REQUEST NO. 40: A copy of Heartland Express’s accident register maintained as
required by 49 CFR § 390.35.

REQUEST NO. 41: Transcripts or recordings of all depositions of corporate designees
for Heartland Express given in the past five (5) years in cases where it was alleged that a driver
working for Heartland Express caused injury or death to another person.

REQUEST NO. 42: Copies of all documents putting any third party on notice of a

claim arising from the Subject Incident.

MISCELLANEOU;

21
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 56o0f58 PagelD 73

REQUEST NO. 43: With respect to each expert witness who may provide testimony at
the trial of this case, provide:

(a) Accopy of all documents (as that term is defined above) and items of any
kind produced to said expert;

(b) A copy of all documents (as that term is defined above) and items of any
kind generated or produced by said expert;

(c) <Acopy of the entire file of said expert;

(d) Accurrent résumé or curriculum vitae for said expert; and

(e) All billing records and work logs for said expert.

REQUEST NO. 44: Copies of all diagrams, graphs, illustrations, photographs, charts,
pictures, models, blow-ups, or any other document or thing, including electronically created
charts, animations, or data that you intend to utilize as an exhibit, demonstrative exhibit, or aid in
the trial of this case not previously supplied.

REQUEST NO. 45: If any surveillance has been undertaken by or on behalf of
Heartland Express, produce a copy of all reports, photographs, video and anything else generated
through that investigation.

Respectfully submitted,

GaN & MORGAN MEMPHIS, LLC

Peter B. Geg, Jr(TN #21484)
Russell B. Jordan (TN #25493)
One Co e Square, 26" Floor

Memphis, Tennessee 38103
Tel: (901) 217-7000
Fax: (901) 333-1897

Email: pgee@forthepeople.com
Email: rjordan@forthepeople.com

Attorneys for the Plaintiffs

By:

 

22
Case 2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 57of58 PagelD 74

VERIFICATION
STATE OF
COUNTY OF
I, (Representative for Heartland Express), make oath

 

that the facts contained in the foregoing Interrogatories are true and correct to the best of my
knowledge, information and belief.

(signature)

 

(printed name)

 

SWORN AND SUBSCRIBED to before me this day of ,
2019.

 

Notary Public

My Commission Expires:

 

23
LLEZS VI‘ ALY38I1 HLYON

NIVULS SIMHD :
SNNAAV SVSNY® N 106

VMOI 4O ONI SSAYdX3 GNVILYVWSH
se |

COTI-EPTLE SOSSOUUIT, “OTPTAYSEN
JOO] Wg “ANUDAY Seg “] BSOY ZLE

OPEO 2@hSh OOOO OERT PTOe

ja A ¢

‘ ve =
=a | aoe tat ttt

SS
oa mu dlovann sn Mvrunany weurmeey vvOUISNG

    

2:19-cv-02205-JTF-tmp Document 8-2 Filed 05/06/19 Page 58 0f58 PagelD 75

  

 

  

i

      
       

HK

A1B}9.193S

oat oe

sre

   

anit gailog lv a104
HOI SHL OL 3dOTSANA JO dOl LY SED PR keh a)

 
